Citation Nr: 0933142	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for depigmentation, to 
include as due to asbestos exposure or other chemical 
exposure, and/or sunlight (also referred to simply herein as 
a skin disorder).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk







INTRODUCTION

The Veteran served on active duty from September 1944 to July 
1946, and from January 1952 to October 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for pigmentation of 
the skin associated with asbestosis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for skin disease.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran asserts that he currently has a skin disease, 
which resulted from exposure to chemical agents while aboard 
several different ships during his period of active service.  
He asserts that he began to experience symptoms of his skin 
disease in May 1951.



Service treatment records are silent for any complaints or 
diagnosis of skin disease.  However, the RO conceded that the 
Veteran was exposed to asbestos, because he served in US 
Naval vessels from September 1944 to July 1946

In his July 2005 treatment note, the Veteran's private 
physician stated that the Veteran had a multi-year history of 
more or less steady depigmentation, which started on his 
hands and has since spread to other areas, such as a linear 
scar on the trunk and the forehead.  The physician stated 
that the Veteran most likely had vitiligo and noted the 
Veteran's exposure to some unknown chemicals, including 
cleansing agents, when he was in the military.  He stated 
that it was known that some chemicals could cause a problem 
that could be indistinguishable from vitiligo.  

VA treatment records from February 2006 show objective 
findings of de-pigmented patches on dorsum of hands, and 
hyperkeratotic papules on dorsum of hands and forearms.  The 
assessment was rule out vitiligo, as well as actinic 
keratoses and aseatotic eczema.  

The file also contains two lay statements stating that the 
Veteran has had a skin pigmentation problem for decades.

The evidence of record indicates that the Veteran has 
suffered from a long standing skin rash, which may be related 
to exposure to chemicals in service.  However, the Veteran 
has not been provided with a VA medical examination assessing 
the etiology of his currently skin disorder, nor has a clear 
diagnosis been established.  Under the VCAA, VA is obliged to 
provide a medical examination and/or obtain a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability and indicates that the disability, 
or signs and symptoms of disability, may be associated with 
active service, but does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall schedule the Veteran 
for a VA 
dermatological examination in order to 
determine the nature, extent and etiology 
of any skin disease which may be present.  
The claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the 
examination.  Any diagnostic tests and 
special studies should be accomplished, if 
deemed to be necessary by the examiner.

The examiner is requested to provide an 
opinion as to whether a current skin 
disorder or disorders exist, and if so, 
the examiner should state whether it is at 
least as likely as not (50 percent or more 
likelihood) that it had its onset during 
active service, related to any in-service 
disease or injury, or is the result of 
exposure to asbestos, other chemicals 
(such as cleaning agents), or sun 
exposure.

A detailed rationale for any opinion 
expressed should be provided.

2.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



